Citation Nr: 0116061	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO. 96-46 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether a timely appeal was filed with respect to the claims 
for service connection for a left wrist disability; service 
connection for a disability of the ribs; an increased rating 
for cluster headaches; an increased rating for left ear 
hearing loss; an increased rating for hemorrhoids; and an 
increased rating for genital herpes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran had active military service from September 1979 
to June 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  A notice of disagreement was received in April 
1996, and a statement of the case was issued in May 1996.  A 
supplemental statement of the case (SSOC) was issued in 
August 1996, and a VA Form 9 (Appeal to Board of Veterans' 
Appeals) which addressed the claim for an increased rating 
for the veteran's right knee disability was received in 
October 1996.  A hearing at which the veteran testified 
concerning the evaluation of his right knee was conducted at 
the RO in May 1997 and, in due course, the case was forwarded 
to the Board in Washington, DC.  In May 1999, the Board 
remanded the veteran's case to the RO for additional 
development, and a supplemental statement of the case was 
issued in November 1999.  The case was subsequently forwarded 
to the Board.  

In August 2000, the Board denied the veteran's claim for a 
higher rating for a right knee disorder and remanded the 
matter of whether a timely appeal was filed with respect to 
the claims for service connection for a left wrist 
disability; service connection for a disability of the ribs; 
an increased rating for cluster headaches; an increased 
rating for left ear hearing loss; an increased rating for 
hemorrhoids; and an increased rating for genital herpes.  The 
RO, having completed the Board's remand actions, has again 
returned the case to the Board.  Stegall v. West, 
11 Vet. App. 268 (1998).  

The Board also notes that, pursuant to a May 1999 remand, the 
RO issued a separate statement of the case in November 1999 
on the issues of service connection for a bilateral foot 
disorder and diarrhea.  The veteran was informed at that time 
of the requirement of filing a timely substantive appeal as 
to these matters, if he wished to pursue them on appeal.  A 
substantive appeal was not received as to these issues, and 
they are not before the Board.  38 C.F.R. § 20.200 (2000).   


FINDINGS OF FACT

1.  A rating decision dated in September 1995 addressed the 
matter of compensation benefits for the disabilities of the 
left wrist, ribs, cluster headaches, left ear hearing loss, 
hemorrhoids and genital herpes.  

2.  A statement of the case (SOC), along with notice of 
appellate rights, on the matters of service connection for a 
left wrist disability and for a disability of the ribs and an 
increased rating for cluster headaches, left ear hearing 
loss, hemorrhoids and genital herpes was mailed to the 
veteran to the address of record on May 17, 1996. 

3.  The appellant's VA Form 9, substantive appeal, which did 
not address these matters was received on October 10, 1996.

4.  A substantive appeal was not received by the RO within 
one year from the date of pertinent RO rating action or 
within 60 days of the issuance of the May 17, 1996 SOC.


CONCLUSION OF LAW

The appellant did not timely perfect an appeal of the RO 
decision dated in September 1995 as to claims regarding the 
left wrist, ribs, cluster headaches, left ear hearing loss, 
hemorrhoids and genital herpes.  38 U.S.C.A. § 7105 (West 
1991); 
38 C.F.R. §§ 20.200, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Claims for compensation for a left wrist disability, a 
disability of the ribs, cluster headaches, left ear hearing 
loss, hemorrhoids, and genital herpes had all been addressed 
in a September 1995 rating action, and were considered 
included in the veteran's April 1996 notice of disagreement 
in which the veteran expressed his disagreement with 
"everything" in that rating action.  All these issues were 
addressed in the May 1996 statement of the case.

The veteran submitted a VA Form 9 in October 1996 but he did 
not mention any of the aforementioned issues.  The veteran's 
representative mentioned these issues in arguments he 
submitted in February 1999, when the veteran's case was first 
certified to the Board.  

In the specific instructions in a May 1999 remand, the RO was 
asked to contact the veteran and request that he respond in 
writing as to whether he wished to pursue an appeal with 
respect to the additional issues (other than the issue of an 
increased rating for a right knee disorder that was perfected 
for appeal).  If the veteran advised that he wished to pursue 
them, or he did not respond, the RO was asked to advise the 
veteran and his representative that the timeliness of the 
substantive appeal with respect to those claims was in issue, 
and, after providing an opportunity to submit evidence or 
argument on that question, to issue a supplemental statement 
of the case that addressed the mandatory filing requirements 
for a timely substantive appeal, as set out in applicable law 
and regulations.  The record shows that the RO advised the 
veteran, in a July 1999 letter, that the timeliness of his 
substantive appeal with respect to these additional matters 
was at issue, and he was asked to inform the RO whether he 
wished to pursue an appeal with respect to them.

In December 2000, pursuant to a Board remand, the veteran was 
provided a supplemental statement of the case regarding the 
timeliness of his appeal regarding the issues of service 
connection for a left wrist disability; service connection 
for a disability of the ribs; an increased rating for cluster 
headaches; an increased rating for left ear hearing loss; an 
increased rating for hemorrhoids; and an increased rating for 
genital herpes.  


Legal Criteria 

The law provides that questions about timeliness of an appeal 
shall be determined by the Board.  38 U.S.C.A. § 7105(d)(3).  

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case has been furnished.  See 38 
C.F.R. 
§ 20.200.

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals), or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions an 
appellant needs to take to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202 (2000).  The substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the RO in reaching the determinations being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the statement of the case.  
While the Board must construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determinations 
being appealed.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

After a timely notice of disagreement is filed, the RO is to 
reexamine the claim and determine if additional review or 
development is warranted and, if the matter is not resolved 
to the claimant's satisfaction, issue a statement of the 
case.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2000).  Once a 
statement of the case is issued, the claimant must then file 
a substantive appeal within 60 days from the date the 
statement of the case is mailed or within the remainder of 
the one-year time period from the date of mailing of notice 
of the initial determination being appealed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

A request for an extension of the 60-day period for filing a 
substantive appeal may be submitted for good cause.  The 
request for such an extension should be in writing and must 
be submitted prior to the expiration of the time limit for 
filing the substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. §§ 20.202, 20.303 (2000).  The request for extension 
must be filed with the VA office from which the claimant 
received notice of the determination being appealed, unless 
notice has been received that the applicable records have 
been transferred to another VA office.  A denial of a request 
for extension may be appealed to the Board.  38 C.F.R. § 
20.303.

If a claimant fails to file a substantive appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  There is 
a presumption of regularity that government officials have 
properly discharged their official duties.  See United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Saylock v. Derwinski, 3 Vet. App. 394 (1992).  Notification 
for VA purposes is a written notice sent to the claimant's 
last address of record.  See 38 C.F.R. § 3.1(q) (2000).  

Due Process Considerations

The Board acknowledges that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A), was enacted into law.  This 
change in the law is applicable to all claims filed before 
the date of enactment and not yet final as of that date and 
is thus potentially applicable to the instant appeal.  The 
VCAA requires that VA notify the appellant of the evidence 
necessary to substantiate the claim, requires VA to make 
reasonable efforts to assist a claimant in obtaining any and 
all evidence necessary to substantiate the claim and, under 
certain circumstances, requires examinations and the 
procurement of medical opinions.  

The Board finds that the development completed on the issue 
involved in this pending appeal satisfies the VCAA in every 
particular.  That is, the veteran and his representative have 
been informed of the information and evidence necessary to 
substantiate the claim and have been provided the appropriate 
laws and regulations governing the issue on appeal.  All 
known and identified evidence has been associated with the 
claims file.  That is, the RO documented the file with the 
various notices pertinent to the issue on appeal.  

The record does not otherwise indicate that there is relevant 
evidence that is outstanding.  For the foregoing reasons, the 
duty to assist under VCAA and all prior duties to assist have 
been fulfilled and the case is now ready for appellate 
review.


Analysis

In the instant case, the Board notes that 60 days from the 
date of the May 17, 1996, SOC was the latest of the two dates 
afforded by VA laws and regulations in which the veteran had 
to timely perfect an appeal as to the claims regarding a left 
wrist disability, a disability of the ribs, cluster 
headaches, left ear hearing loss, hemorrhoids and genital 
herpes.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

The Board initially notes that the claims file is negative 
for evidence showing that the veteran did not receive the 
SOC, substantive appeal form, and instructions on how to 
perfect an appeal that was mailed to the address of record.  
That is, the RO mailed the SOC to the appropriate address of 
record, and there is no indication that it was returned as 
undeliverable.  See 38 C.F.R. § 3.1(q) (2000).  Thus, there 
is no showing that the RO utilized an address that would have 
prevented the veteran's receipt of the statement of the case 
and notice of appellate rights.  

Additionally, there is no evidence that a request for an 
extension of time to file a substantive appeal was made.  
38 C.F.R. § 20.303 (2000).  There is otherwise no evidence 
submitted that would indicate that the veteran was 
incompetent during the relevant time period or that he 
required guardianship because of a physical, mental or legal 
disability which prevented the filing of an appeal.  
38 C.F.R. § 20.301(b) (2000).  Subsequent to the issuance of 
the SSOC regarding timeliness, the veteran made no arguments 
as to why the substantive appeal was not filed on a timely 
basis as to these matters.   

In light of the above, the Board finds that the veteran did 
not file a timely substantive appeal to the May 17, 1996, 
SOC.   


ORDER

Inasmuch as the appellant did not timely file a substantive 
appeal to the RO decision dated May 17, 1996, the appeal is 
denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

